Citation Nr: 0938383	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for paranoid-type 
schizophrenia has been submitted.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 5, 1974 to March 
12, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 Regional Office (RO) in 
Chicago, Illinois rating decision, which declined to reopen 
the Veteran's claim for service connection for paranoid-type 
schizophrenia.  In June 2005, the Board determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2006, the Court granted the 
parties' Joint Motion for Remand; vacated the Board's June 
2005 decision; and remanded the Veteran's appeal to the RO 
for action consistent with the Joint Motion.

In August 2006, the Board remanded the issue of whether new 
and material evidence had been received to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder to the RO for additional 
action.  In May 2007, the Board again determined that new and 
material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran subsequently 
appealed to the Court.  In March 2008, the Court granted the 
parties' Joint Motion for Remand; vacated the Board's May 
2007 decision; and remanded the Veteran's appeal to the RO 
for action consistent with the Joint Motion.

The Veteran's case was remanded by the Board for additional 
development in July 2008.  The case is once again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for 
paranoid-type schizophrenia.  Unfortunately, despite the 
extensive procedural history of this case, it must again be 
remanded.  The RO did not comply with the Board's prior 
Remand orders. 
 
As noted in the July 2008 Remand, the parties' March 2008 
Joint Motion for Remand directed that the Veteran should be 
provided with Veterans Claims Assistance Act of 2000 (VCAA) 
notice that complied with the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Joint 
Motion noted the October 2006 notice letter to the Veteran 
did not satisfy the VA's notice obligations because it did 
not identify the correct basis for the original July 1974 
denial of service connection for paranoid-type schizophrenia.  
The October 2006 notice letter stated that the claim was 
originally denied because there was no evidence the 
"condition either occurred in or was caused by service" and 
separately that there had been "no evidence the claimed 
condition existed, OR the medical evidence of record failed 
to note that this disability ha[d] been clinically 
diagnosed."

The RO/AMC attempted to comply with the July 2008 remand 
instructions via a September 2008 notice letter.  However, 
this letter stated that the original July 1974 denial of 
service connection had been that the disability was "not 
incurred in service."  

Again, this is not the correct basis for the original July 
1974 denial of service connection.  As discussed in the July 
2008 Remand, and noted as the primary basis for the Court's 
March 2008 Joint Motion for Remand, the July 1974 denial was 
based upon the determination that the Veteran's paranoid-type 
schizophrenia had existed prior to active service and had not 
been aggravated therein, nor, moreover, did the Veteran's 
short period of service meet existing requirements for 
presumption for service connection.

As explained in the July 2008 Remand, new and material 
evidence sufficient to reopen the Veteran's claim would 
consist of evidence that either reflected the claimed 
disorder originated during active service or, in the 
alterative, that the Veteran's pre-existing psychiatric 
disorder increased in severity beyond its natural progression 
during his brief period of active service.  In the instant 
appeal, the Veteran has still not been provided with VCAA 
notice that complies with Kent.  Without proper notice, the 
Veteran is effectively deprived of the opportunity to 
participate in the adjudication process as he would not be 
aware of the evidence necessary to reopen his claim. 

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the issue of service connection for 
paranoid-type schizophrenia must once again be remanded. 
 
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  The 
RO/AMC should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2008) and 
the Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006) are fully met.  In 
particular, the notification should 
discuss the prior final July 1974 RO 
rating decision denying service connection 
for paranoid-type schizophrenia and 
explain that the July 1974 denial was 
based upon the RO's determination that the 
Veteran's paranoid-type schizophrenia had 
existed prior to active service and had 
not been aggravated therein, nor, 
moreover, did the Veteran's short period 
of service meet existing requirements for 
presumption for service connection.  New 
and material evidence sufficient to reopen 
the Veteran's claim would consist of 
evidence which either reflected that the 
claimed disorder originated during active 
service or, in the alterative, that the 
Veteran's pre-existing psychiatric 
disorder increased in severity beyond its 
natural progression during his brief 
period of active service.

2.  Then readjudicate the issue of whether 
new and material evidence has been 
received to reopen the Veteran's claim of 
entitlement to service connection for 
paranoid-type schizophrenia.  If the 
benefits sought on appeal remain denied, 
the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the application to reopen his claim for 
service connection, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




